DETAILED ACTION
Claim 1-24 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 8, 16, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0259313 (Liu) in view of U.S. Patent Application Publication No. 2016/0291566 (Prosak).


Claim 1:
The cited prior art describes an apparatus comprising: (Liu: “The subject matter disclosed herein relates generally to configuration systems and graphical interfaces for configuration and monitoring of an industrial safety relay” paragraph 0001; “One or more embodiments of safety relay configuration system 102 can include a graphical interface component 204, a communication component 206, a safety relay configuration component 208, one or more processors 210, and memory 212. In various embodiments, one or more of the components 204-208, the one or more processors 210, and memory 212 can be electrically and/or communicatively coupled to one another to perform one or more of the functions of the safety relay configuration system 102. In some embodiments, components 204-208 can comprise software instructions stored on memory 212 and executed by processor(s) 210.”)
a configuration controller to: (Liu: “Accordingly, safety relay configuration system 102 is designed to communicate with safety relay 108 and to execute a configuration application that allows the user to configure and program safety relay 108.” Paragraph 0042)
provide a plurality of available safety applications for implementation by a safety trip device associated with a process control system to a user for selection, (Liu: “Once communication between the safety relay configuration system 102 and safety relay 108 is established, the configuration system can download configuration data 104 to the safety relay based on configuration and programming input provided to the configuration system by the user. For example, the user can develop safety relay logic within the development environment of the configuration application executed by the configuration system 102, and download the developed program to safety relay 108.” Paragraph 0043)
a first one of the safety applications associated with a first set of I/O signals, (Liu: see the gate switch function block 1102 for the safety relay and the related safety outputs 1108 as illustrated in figure 11 and as described in paragraph 0060; see the function blocks as illustrated in the toolbox area 1004 as illustrated in figure 10 and as described in paragraphs 0058, 0059; “Accordingly, a Gate Switch function block 1102 selected from the Safety Monitoring Functions tree of the toolbox area and dragged to an available memory space of the safety monitoring column of the safety logic editor pane 1010.” Paragraph 0060; “Function blocks can be added to the respective memory spaces 1008 by selecting the function blocks from the toolbox area 1004. Function blocks can be organized within the toolbox area 1004 according to device type, logic function, safety monitoring function, or other suitable categories. The categories can be displayed as nodes within toolbox area 1004, such that selection of a node expands the selections available within the selected category.” Paragraph 0058)
a second one of the safety applications associated with a second set of I/O signals, (Liu: see the emergency switch function block 1210 for the safety relay and the related safety outputs 1212 as illustrated in figure 12 and as described in paragraph 0064; see the function blocks as illustrated in the toolbox area 1004 as illustrated in figure 10 and as described in paragraphs 0058, 0059; “Each of the safety monitoring function blocks have been assigned to selected input terminals of the safety relay using address windows 1216, 1218, and 1220. The outputs of Gate Switch function block 1202 and Emergency Stop function block 1210 have been connected to respective two inputs of an AND function block 1204 in the Logic Level A column. The AND function block generates a high signal on its output when the outputs of the Gate Switch function block 1202 and the Emergency Stop function block 1210 are both ON.” Paragraph 0064; “Function blocks can be added to the respective memory spaces 1008 by selecting the function blocks from the toolbox area 1004. Function blocks can be organized within the toolbox area 1004 according to device type, logic function, safety monitoring function, or other suitable categories. The categories can be displayed as nodes within toolbox area 1004, such that selection of a node expands the selections available within the selected category.” Paragraph 0058)
the first set of I/O signals different than the second set of I/O signals, (Liu: “Each of the safety monitoring function blocks have been assigned to selected input terminals of the safety relay using address windows 1216, 1218, and 1220.” Paragraph 0064; “The Safety Output column controls two output terminals of the safety relay—designated in address window 1222—based on the output of the AND function block and the configuration settings specified by the user on the function block 1208.” Paragraph 0064; “By this configuration, the OFF Delay function block 1212 controls the output terminal designated in the address window 1224 based on the output of the Emergency Stop function block 1210.” Paragraph 0065)

Liu does not explicitly describe programs stored in memory of the safety trip device as described below.  However, Prosak teaches the programs stored in memory of the safety trip device as described below.  
the first safety application implemented based on first pre-programmed instructions stored in memory of the safety trip device, (Liu: see the function blocks as illustrated in the toolbox area 1004 as illustrated in figure 10 and as described in paragraphs 0058, 0059; “Memory spaces 1008 represent pre-defined positions on which function blocks can be added, and are arranged in a grid-like manner to enforce an organized arrangement of function blocks. Function blocks can be added to the respective memory spaces 1008 by selecting the function blocks from the toolbox area 1004. Function blocks can be organized within the toolbox area 1004 according to device type, logic function, safety monitoring function, or other suitable categories. The categories can be displayed as nodes within toolbox area 1004, such that selection of a node expands the selections available within the selected category.” Paragraph 0058; “The Safety Monitoring column of the safety logic editor pane 1010 will typically contain function blocks corresponding to safety input devices to be monitored by the safety relay (e.g., gate switches, light curtains, safety mats, emergency stop buttons, pull cords, etc.).” paragraph 0059; Prosak: “A non-volatile memory 120 is provided and can store one or more safety control programs 122.” Paragraph 0025)
the second safety application implemented based on second pre- programmed instructions stored in the memory of the safety trip device; and (Liu: see the function blocks as illustrated in the toolbox area 1004 as illustrated in figure 10 and as described in paragraphs 0058, 0059; “Memory spaces 1008 represent pre-defined positions on which function blocks can be added, and are arranged in a grid-like manner to enforce an organized arrangement of function blocks. Function blocks can be added to the respective memory spaces 1008 by selecting the function blocks from the toolbox area 1004. Function blocks can be organized within the toolbox area 1004 according to device type, logic function, safety monitoring function, or other suitable categories. The categories can be displayed as nodes within toolbox area 1004, such that selection of a node expands the selections available within the selected category.” Paragraph 0058; “The Safety Monitoring column of the safety logic editor pane 1010 will typically contain function blocks corresponding to safety input devices to be monitored by the safety relay (e.g., gate switches, light curtains, safety mats, emergency stop buttons, pull cords, etc.).” paragraph 0059; Prosak: “A non-volatile memory 120 is provided and can store one or more safety control programs 122.” Paragraph 0025)
in response to a user selection of the first safety application, prompt the user to specify values for configuration settings associated with the first safety application, the first pre-programmed instructions defining the configuration settings; and (Liu: “As will be described in more detail herein, the safety relay configuration system automatically assigns to available (unused) input terminal addresses 1110 to the Gate Switch function block 1102 when the function block is added to the program. If desired, these input terminal addresses can be changed if the user wishes to assign different input terminals to the Gate Switch function block 1102. Other configuration settings for the Gate Switch function block 1102 can be set through interaction with the Gate Switch function block 1102.” Paragraph 0060; “In this example, no logical operators are to be performed on the gate switch status, but instead the safety output is to be directly controlled by the status of the gate switch. Accordingly, the user can directly connect the output of the Gate Switch function block 1102 to the input of the Safety Output function block 1108. This can be performed, for example, by clicking on the input of the Safety Output function block 1108 (which is colored blue to indicate that no connection has yet been made), then clicking on the output of the Gate Switch function block 1102 (similarly colored blue when no connection is yet made). In response to these selections, the safety relay configuration system automatically creates two pass-through blocks between the Gate Switch and Safety Output function blocks in the Logic Level A and B columns, respectively, and draws a connection line between the two function blocks through the two pass-through blocks. The pass-through blocks perform no logical functions, but merely pass status information, unchanged, from their inputs to their outputs.” Paragraph 0062)
an I/O analyzer to implement the first safety application based on the values for the configuration settings specified by the user and based on the first pre-programmed instructions. (Liu: “Once the logic program is completed, the user can compile and download the program to the safety relay by selecting appropriate controls on the device toolbar area 604.” Paragraph 0063; “In addition to development, the safety logic layout depicted in FIG. 12 can also be used to monitor the safety relay logic during runtime after the logic has been downloaded to the relay. During runtime monitoring, live status information corresponding to the respective safety monitoring devices and outputs can be overlaid over their respective function blocks. Additionally, the function blocks can include color animation that changes the color of the function blocks based on their respective current statuses.” Paragraph 0067)
One of ordinary skill in the art would have recognized that applying the known technique of Liu, namely, a safety relay configuration system, with the known techniques of Prosak, namely, a configuration system for an industrial controller for safety control, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Liu to configure the applications and functionality of a safety relay with the teachings of Prosak to configure and verify the safety configuration would have been recognized by those of ordinary skill in the art as resulting in an improved safety relay system (i.e., configuration of various applications for a safety relay system of Liu based on the teachings of configuring various safety programs for an industrial control system in Prosak).

Claim 2:
The cited prior art describes the apparatus of claim 1, 
wherein the first set of I/O signals corresponds to a first I/O count and (Liu: see the address windows 1216, 1218, 1220 for input into the function blocks 1202, 1210, 1214, respectively, and the address windows 1222, 1224 for the output as illustrated in figure 12 and as described in paragraphs 0064, 0065)
the second set of I/O signals corresponds to a second I/O count, (Liu: see the address windows 1216, 1218, 1220 for input into the function blocks 1202, 1210, 1214, respectively, and the address windows 1222, 1224 for the output as illustrated in figure 12 and as described in paragraphs 0064, 0065)
the first I/O count different than the second I/O count. (Liu: see the address windows 1216, 1218, 1220 for input into the function blocks 1202, 1210, 1214, respectively, and the address windows 1222, 1224 for the output as illustrated in figure 12 and as described in paragraphs 0064, 0065)

Claim 3:
The cited prior art describes the apparatus of claim 1, 
wherein the first set of I/O signals corresponds to a first subset of different types of I/O signals and (Liu: see the immediate off output 1208 as illustrated in figure 12; see the address windows 1216, 1218, 1220 for input into the function blocks 1202, 1210, 1214, respectively, and the address windows 1222, 1224 for the output as illustrated in figure 12 and as described in paragraphs 0064, 0065)
the second set of I/O signals correspond to a second subset of the different types of I/O signals, (Liu: see the off delay output 1212 as illustrated in figure 12; see the address windows 1216, 1218, 1220 for input into the function blocks 1202, 1210, 1214, respectively, and the address windows 1222, 1224 for the output as illustrated in figure 12 and as described in paragraphs 0064, 0065)
the first subset of the different types of I/O signals different than the second subset of the different types of I/O signals. (Liu: see the immediate off output 1208 and the off delay output 1212 as illustrated in figure 12; see the address windows 1216, 1218, 1220 for input into the function blocks 1202, 1210, 1214, respectively, and the address windows 1222, 1224 for the output as illustrated in figure 12 and as described in paragraphs 0064, 0065)

Claim 4:
Liu does not explicitly describe a processor of the safety trip device as described below.  However, Prosak teaches the processor of the safety trip device as described below.  
The cited prior art describes the apparatus of claim 3, 
wherein the first set of I/O signals are communicated between a processor of the safety trip device and field devices via a first set of termination modules carried by a housing of the safety trip device,  (Liu: “The safety relay can comprise a number of input terminals for monitoring the status of one or more safety devices, and output terminals that control certain machine states based on the statuses of the safety devices.” Paragraph 0041; “Safety relay 108 is programmable, allowing the user to configure the function of each input and output terminal and to develop logic that controls the behavior of each relay output based on the states of the safety device inputs.” Paragraph 0042; “Each of the safety monitoring function blocks have been assigned to selected input terminals of the safety relay using address windows 1216, 1218, and 1220.” Paragraph 0064; “Returning now to FIG. 7, device tree area 612 provides navigation to various configurable aspects of the selected safety device, including but not limited to the communication ports of the safety relay, the devices visual indicators (e.g., LEDs or other indicators), embedded inputs and outputs, and any plug-in modules that are attached to the safety relay (e.g., expansion I/O modules).” Paragraph 0055; Prosak: “One or more of the processing units 130 are provided for executing a safety control program 122 stored in the non-volatile memory 120.” Paragraph 0026; “The safety relay 200 comprises I/O and power terminal blocks 280 and can comprise plug-in connectors 270 for connection to one or more plug-in modules.” Paragraph 0029)
the first set of termination modules including different types of termination modules corresponding to the first subset of the different types of I/O signals. (Liu: see the plug-in on the safety relay 108 as illustrated in figure 1; “The user can also add configurations for any plug-in modules installed on the safety relay from the device graphic view area 706. In some embodiments, this can be performed by right-clicking or otherwise selecting an empty slot on the graphical representation of the safety relay, as illustrated in FIG. 8.” Paragraph 0054; “Returning now to FIG. 7, device tree area 612 provides navigation to various configurable aspects of the selected safety device, including but not limited to the communication ports of the safety relay, the devices visual indicators (e.g., LEDs or other indicators), embedded inputs and outputs, and any plug-in modules that are attached to the safety relay (e.g., expansion I/O modules).” Paragraph 0055)
Liu and Prosak are combinable for the same rationale as set forth above with respect to claim 1.

Claim 5:
The cited prior art describes the apparatus of claim 4, 
wherein ones of the first set of termination modules are selectively replaceable within the housing by ones of a second set of termination modules, (Liu: “The safety relay can comprise a number of input terminals for monitoring the status of one or more safety devices, and output terminals that control certain machine states based on the statuses of the safety devices.” Paragraph 0041; “Safety relay 108 is programmable, allowing the user to configure the function of each input and output terminal and to develop logic that controls the behavior of each relay output based on the states of the safety device inputs.” Paragraph 0042; “Each of the safety monitoring function blocks have been assigned to selected input terminals of the safety relay using address windows 1216, 1218, and 1220.” Paragraph 0064; “Returning now to FIG. 7, device tree area 612 provides navigation to various configurable aspects of the selected safety device, including but not limited to the communication ports of the safety relay, the devices visual indicators (e.g., LEDs or other indicators), embedded inputs and outputs, and any plug-in modules that are attached to the safety relay (e.g., expansion I/O modules).” Paragraph 0055; “The user can also add configurations for any plug-in modules installed on the safety relay from the device graphic view area 706. In some embodiments, this can be performed by right-clicking or otherwise selecting an empty slot on the graphical representation of the safety relay, as illustrated in FIG. 8. This invokes a pop-up configuration window 802 that allows the user to select a category of the plug-in module (e.g., communication module, digital I/O module, or specialty module), and to select a particular model of the plug-in module within the selected category. Once selected, a graphical representation of the plug-in module appears on the graphical representation of the safety relay, as illustrated in FIG. 9.” Paragraph 0054)
the second set of termination modules including different types of termination modules corresponding to the second subset of the different types of I/O signals. (Liu: “The safety relay can comprise a number of input terminals for monitoring the status of one or more safety devices, and output terminals that control certain machine states based on the statuses of the safety devices.” Paragraph 0041; “Safety relay 108 is programmable, allowing the user to configure the function of each input and output terminal and to develop logic that controls the behavior of each relay output based on the states of the safety device inputs.” Paragraph 0042; “Each of the safety monitoring function blocks have been assigned to selected input terminals of the safety relay using address windows 1216, 1218, and 1220.” Paragraph 0064; “Returning now to FIG. 7, device tree area 612 provides navigation to various configurable aspects of the selected safety device, including but not limited to the communication ports of the safety relay, the devices visual indicators (e.g., LEDs or other indicators), embedded inputs and outputs, and any plug-in modules that are attached to the safety relay (e.g., expansion I/O modules).” Paragraph 0055; “The user can also add configurations for any plug-in modules installed on the safety relay from the device graphic view area 706. In some embodiments, this can be performed by right-clicking or otherwise selecting an empty slot on the graphical representation of the safety relay, as illustrated in FIG. 8. This invokes a pop-up configuration window 802 that allows the user to select a category of the plug-in module (e.g., communication module, digital I/O module, or specialty module), and to select a particular model of the plug-in module within the selected category. Once selected, a graphical representation of the plug-in module appears on the graphical representation of the safety relay, as illustrated in FIG. 9.” Paragraph 0054)

Claim 6:
Liu does not explicitly describe programs stored in memory of the safety trip device as described below.  However, Prosak teaches the programs stored in memory of the safety trip device as described below.  
The cited prior art describes the apparatus of claim 1, 
wherein the plurality of available safety applications includes  (Liu: “Once communication between the safety relay configuration system 102 and safety relay 108 is established, the configuration system can download configuration data 104 to the safety relay based on configuration and programming input provided to the configuration system by the user.” Paragraph 0043; Prosak: “A non-volatile memory 120 is provided and can store one or more safety control programs 122.” Paragraph 0025)
a first set of applications stored in the memory and (Prosak: “A non-volatile memory 120 is provided and can store one or more safety control programs 122.” Paragraph 0025)
a second set of applications available for download. (Liu: “Once communication between the safety relay configuration system 102 and safety relay 108 is established, the configuration system can download configuration data 104 to the safety relay based on configuration and programming input provided to the configuration system by the user.” Paragraph 0043)
Liu and Prosak are combinable for the same rationale as set forth above with respect to claim 1.

Claim 7:
Liu does not explicitly describe programs stored in memory of the safety trip device as described below.  However, Prosak teaches the programs stored in memory of the safety trip device as described below.  
The cited prior art describes the apparatus of claim 1, wherein ones of the plurality of available safety applications are certified by a safety compliance authority prior to being provided to the user for selection. (Prosak: see the validating 360 before the displaying 392, 394 as illustrated in figure 3A; “Turning now to FIG. 4, one or more non-transitory computer-readable media 400 comprising computer-executable instructions 401 are illustrated, wherein the instructions 401, when executed, perform steps of a method for assigning a verification ID to a target industrial controller 100. According to instructions 401, at step 418, a configuration of a safety control program is completed and the respective safety control project is built. An editor system 160 comprising an editing program can be used as previously described. At step 420, the safety control program is downloaded to a target industrial controller 100. At this stage, the configuration is in an unverified state. This means that a user has not confirmed that the configuration and the installation meets all specified operational and environmental safety requirements of the machine to which the industrial controller 100 for safety control is to be fixed.” Paragraph 0044; “the safety control program previously configured which has been subject to the running of test tasks and checking for compliance with safety requirements and/or safety standards, is verified for running on the industrial controller” paragraph 0020; “According to this embodiment, functional requirements from said built safety specification are mapped to test cases that must be validated by the user utilizing the target industrial controller 100.” Paragraph 0035)
Liu and Prosak are combinable for the same rationale as set forth above with respect to claim 1.

Claim 9:
	Claim 9 is substantially similar to claim 1 and is rejected for the same reasons and rationale as described above with respect to the prior claim.
9. A non-transitory computer readable medium comprising instructions that, when executed, cause a safety trip device to at least: 
provide a plurality of available safety applications for implementation by the safety trip device associated with a process control system to a user for selection, 
a first one of the safety applications associated with a first set of I/O signals, 
a second one of the safety applications associated with a second set of I/O signals, 
the first set of I/O signals different than the second set of I/O signals, 
the first safety application implemented based on first pre- programmed instructions stored in memory of the safety trip device, 
the second safety application implemented based on second pre-programmed instructions stored in the memory of the safety trip device; 
in response to a user selection of the first safety application, prompt the user to specify values for configuration settings associated with the first safety application, the first pre-programmed instructions defining the configuration settings; and 
implement the first safety application based on the values for the configuration settings specified by the user and based on the first pre- programmed instructions.

Claim 10:
	Claim 10 is substantially similar to claim 2 and is rejected for the same reasons and rationale as described above with respect to the prior claim.
10. The non-transitory computer readable medium of claim 9, wherein the first set of I/O signals corresponds to a first I/O count and the second set of I/O signals corresponds to a second I/O count, the first I/O count different than the second I/O count.

Claim 11:
	Claim 11 is substantially similar to claim 3 and is rejected for the same reasons and rationale as described above with respect to the prior claim.
11. The non-transitory computer readable medium of claim 9, wherein the first set of I/O signals corresponds to a first subset of different types of I/O signals and the second set of I/O signals correspond to a second subset of the different types of I/O signals, the first subset of the different types of I/O signals different than the second subset of the different types of I/O signals.

Claim 12:
	Claim 12 is substantially similar to claim 4 and is rejected for the same reasons and rationale as described above with respect to the prior claim.
12. The non-transitory computer readable medium of claim 11, wherein the first set of I/O signals are communicated between a processor of the safety trip device and field devices via a first set of termination modules carried by a housing of the safety trip device, the first set of termination modules including different types of termination modules corresponding to the first subset of the different types of I/O signals.

Claim 13:
	Claim 13 is substantially similar to claim 5 and is rejected for the same reasons and rationale as described above with respect to the prior claim.
13. The non-transitory computer readable medium of claim 12, wherein ones of the first set of termination modules are selectively replaceable within the housing by ones of a second set of termination modules, the second set of termination modules including different types of termination modules corresponding to the second subset of the different types of I/O signals.

Claim 14:
	Claim 14 is substantially similar to claim 6 and is rejected for the same reasons and rationale as described above with respect to the prior claim.
14. The non-transitory computer readable medium of claim 9, wherein the plurality of available safety applications includes a first set of applications stored in the memory and a second set of applications available for download.

Claim 15:
	Claim 15 is substantially similar to claim 7 and is rejected for the same reasons and rationale as described above with respect to the prior claim.
15. The non-transitory computer readable medium of claim 9, wherein ones of the plurality of available safety applications are certified by a safety compliance authority prior to being provided to the user for selection.

Claim 17:
	Claim 17 is substantially similar to claim 1 and is rejected for the same reasons and rationale as described above with respect to the prior claim.
17. A method comprising: 
providing a plurality of available safety applications for implementation by a safety trip device associated with a process control system to a user for selection, 
a first one of the safety applications associated with a first set of I/O signals, 
a second one of the safety applications associated with a second set of I/O signals, 
the first set of I/O signals different than the second set of I/O signals, 
the first safety application implemented based on first pre-programmed instructions stored in memory of the safety trip device, 
the second safety application implemented based on second pre- programmed instructions stored in the memory of the safety trip device; 
in response to a user selection of the first safety application, prompting the user to specify values for configuration settings associated with the first safety application, the first pre-programmed instructions defining the configuration settings; and 
implementing the first safety application based on the values for the configuration settings specified by the user and based on the first pre- programmed instructions.

Claim 18:
	Claim 18 is substantially similar to claim 2 and is rejected for the same reasons and rationale as described above with respect to the prior claim.
18. The method of claim 17, wherein the first set of I/O signals corresponds to a first I/O count and the second set of I/O signals corresponds to a second I/O count, the first I/O count different than the second I/O count.

Claim 19:
	Claim 19 is substantially similar to claim 3 and is rejected for the same reasons and rationale as described above with respect to the prior claim.
19. The method of claim 17, wherein the first set of I/O signals corresponds to a first subset of different types of I/O signals and the second set of I/O signals correspond to a second subset of the different types of I/O signals, the first subset of the different types of I/O signals different than the second subset of the different types of I/O signals.

Claim 20:
	Claim 20 is substantially similar to claim 4 and is rejected for the same reasons and rationale as described above with respect to the prior claim.
20. The method of claim 19, wherein the first set of I/O signals are communicated between a processor of the safety trip device and field devices via a first set of termination modules carried by a housing of the safety trip device, the first set of termination modules including different types of termination modules corresponding to the first subset of the different types of I/O signals.

Claim 21:
	Claim 21 is substantially similar to claim 5 and is rejected for the same reasons and rationale as described above with respect to the prior claim.
21. The method of claim 20, wherein ones of the first set of termination modules are selectively replaceable within the housing by ones of a second set of termination modules, the second set of termination modules including different types of termination modules corresponding to the second subset of the different types of I/O signals.

Claim 22:
	Claim 22 is substantially similar to claim 6 and is rejected for the same reasons and rationale as described above with respect to the prior claim.
22. The method of claim 17, wherein the plurality of available safety applications includes a first set of applications stored in the memory and a second set of applications available for download.

Claim 23:
	Claim 23 is substantially similar to claim 7 and is rejected for the same reasons and rationale as described above with respect to the prior claim.
23. The method of claim 17, wherein ones of the plurality of available safety applications are certified by a safety compliance authority prior to being provided to the user for selection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2014/0100670 describes online distribution of applications to a distributed control system.
U.S. Patent Application Publication No. 2015/0186118 describes a configuration system for applications utilized to operate safety relays and enables a user to configure various settings for the functions within applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116